These appeals are taken from orders made after the judgment which was rendered in the case presented by the appeals under the same title, numbered S.F. No. 6380, this day decided. (Ante, p. 329.)
The appeal in number 6421 is from an order denying the motion of the defendant and the intervener to set aside the judgment previously rendered in the case. The motion was based on the ground that the evidence given upon the trial, and which is set forth in the transcript in appeal number 6380, shows conclusively that the plaintiff is estopped from asserting more than one-half interest in the land in controversy. The appellants presented their motions for new trial on the same grounds and they were denied. We are at a loss to account for the procedure adopted by them in making a separate motion thereafter to set aside the judgment on the same ground. The impropriety of the proceeding is obvious and the court properly denied the motion.
The appeal in number 6742 is from an order denying a motion of the defendant and intervener to have the court consider, on their motion for new trial, the affidavits filed after the proposal of the bill of exceptions, being the affidavits referred to in the opinion number 6380 aforesaid. The appeal in number 6743 is from the same order as that appealed from in number 6742, the only difference being that it is supported by a bill of exceptions setting forth the affidavits referred to. What has been said with respect to these affidavits in the opinion in number 6380 sufficiently disposes of the appeals. They are wholly without merit.
The orders appealed from in these three cases are affirmed.
Sloss, J., and Lawlor, J., concurred.
Hearing in Bank denied.
In denying a rehearing the court in Bank filed an opinion which is reported in connection with the opinion in Treat v. Treat,
(S.F. No. 6380), ante, p. 329. *Page 339